Title: To James Madison from Thomas Ewell, 21 May 1813
From: Ewell, Thomas
To: Madison, James


Sir,
Geo. Town 21st. May 1813
Believing it to be the duty of a citizen to represent correctly & respectfully to the chief magistrate the oppressive grievances inflicted by one of his agents in preference to an appeal to Congress—I solicit a moment of your attention. You will give credit to the sincerity of my declaration, that it has been with the utmost reluctance I resort to this measure—since my aversion to intrude on your notice has been so great—that I have consented to be driven from the service of the navy—to which I was called under very flattering circumstances by your illustrious predecessor; for my continuance in which the faith of the navy Dept. was formally & solemnly pledged long ago by the then Secy.; without an appeal to you for protection against the partialities & the prejudices—not to say cruel injustice of the present Secy. Mr. Jones. More than this could not be expected of me; and now that a more fatal injustice is doing me—I must make the application.
To prevent your being troubled with detail—I will briefly state the leading circumstances, all of which are unquestionable.
At the instance of the Secy. of the nav⟨y⟩ the whole of my means were invested i[…] marks at this place. The gunner of the yard—the Italian Catalano—at first found it excellent, and it was nearly all received. The rejections were not more than one twentieth: Since then he has condemned it in proportions reversed! and actually carried his unprincipled resentment so far after I offended him—that he made an ill report of what he had made a good report—as was made appear by Conde. Tingey’s publication in the intelligencer exposing the villany.
This man so acting—a foreigner—at first in the service as a common Sailor—ignorant in the extreme—after showing an infamous disposition towards me—is directed! by Mr. Jones the Secy. of the navy to attend for the trial of my powder, with Captn. morris—who being unacquainted with the modes, left all the important operations to be done by Catalano! In vain I protested & prayed—that such an agent should not be allowed to interfere. In vain I represented that respectable gentlemen—Dotr. Kent, Mr. Calvert & others actually observed the tricks he was practising. In vain has it been shewn that powder received & proved by Lt. Perkins at Green leafs Point, on acct. of the army—when removed by a navy officer to Catalano was condemned. In vain have I begged that respectable off⟨icers⟩ & gentlemen shd. be appointed for the [.…] The Secy. in reply to the evidences of the corruption of the gunner—says that he can take no cognizance of our differences. And in addition to requiring the powder to be stronger than that heretofore recd. by the Government he persists that the inspection of this Station shall be obtained! Nor would he notice the proposition I made him—to settle my accont on his own terms, offered through the Phila. manufacturers—altho’ it constituted a full refutation of the slanderous representation that I had taken advantages of the navy dept. in my contracts.
Assuredly Sir, you will be pleased to order the trial of my powder by some experienced & respe[c]table officer—& that it shall be recd. by the government according to accustomed proof—& usage. Each day’s delay is ruinous to me—as the wrongs I have sustained, obliged me to dispose of my powder works at a reduced price—to be delivered shortly; and if the powder be not proved at once I shall be unable to remanufacture that which may prove defective. With the utmost respect I have the honor to be yr. […] St
Thomas Ewell
